Citation Nr: 0208479	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
meniscectomy with traumatic arthritis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 30 percent disabling.  

3.  Entitlement to an effective date prior to December 8, 
1986 for a 30 percent evaluation for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The veteran was afforded a Board hearing before the 
undersigned member of the Board in July 1998.  A transcript 
of the hearing has been associated with the claims folder.  

This case has previously been before the Board.  In March 
1999, the Board denied the veteran's claims of entitlement to 
an evaluation in excess of 30 percent for irritable bowel 
syndrome and to an effective date prior to December 8, 1986 
for the a 30 percent evaluation for irritable bowel syndrome.  
The issue of entitlement to an increased rating for a right 
knee disorder was remanded to the RO for further development.  

By rating decision dated in August 1999, the RO continued a 
10 percent evaluation for right knee meniscectomy with 
traumatic arthritis and denied service connection for 
arthritis of the left knee.  A supplemental statement of the 
case was issued in August 1999.  The Board notes that the 
claims folder does not contain a notice of disagreement with 
the August 1999 rating decision as to the issue of 
entitlement to service connection for left knee arthritis.  
Jurisdiction matters and it is not "harmless" when VA, during 
the claims adjudication process, fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  This Board Member cannot have 
jurisdiction of the issue of entitlement to service 
connection for a left knee disorder.  38 C.F.R. § 19.13 
(2001).  The Court has noted that 38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process.  
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  The 
steps required for jurisdiction of these issues have not been 
satisfied. 

The Secretary and the veteran (the parties) filed a joint 
motion for remand.  The parties concurred that as a result of 
the enactment of VCAA, the veteran's claim must be remanded 
for further development, citing to Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

In May 2001, the Court vacated the Board's March 1999 
decision pertaining to the issues of entitlement to an 
evaluation in excess of 30 percent for irritable bowel 
syndrome, and to an effective date prior to December 8, 1986 
for the initial 30 percent evaluation for irritable bowel 
syndrome, citing VCAA.  The case has been returned to the 
Board for further appellate review consistent with the Order.  

The Board notes that additional evidence was submitted to the 
Board in September 1998 and in March 1999.  The Secretary of 
VA promulgated regulations eliminating the concept of either 
the need for waiver or the right to waiver.  67 Fed. Reg. 
3,099 (January 23, 2002) (to be codified as amended at 38 C. 
F. R. § 20.19.9).  This veteran is not prejudiced by our 
review of the evidence in the first instance because he is 
aware of the evidence he has submitted.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In correspondence received in July 1999, the veteran raised 
the issue of entitlement to post-traumatic stress disorder 
(PTSD).  This issue is referred to the RO for the appropriate 
action.  

Hearing Officer Program

The veteran has raised the issue of constitutional 
consideration.  He claims that the hearing officer program is 
flawed, resulting in deprivation of due process.  The Board 
finds this argument to be without merit.  

Initially, the Board notes that there is no reason to remand 
to the RO, an argument that has no legal basis.  The 
representative has had an opportunity to present his argument 
and has done so.  The jurisdiction of the Board and VA is 
different than the jurisdiction of the United States Court of 
Veterans Appeals.  The Board is bound by law, regulations and 
decisions of the General Counsel.  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 2001).  The argument that the Board may on 
one hand be bound by a law or regulation and at the same time 
has the authority to rule that same law or regulation 
unconstitutional, is specious.  The Board does not have the 
jurisdiction or legal authority to ignore or rule 
unconstitutional, a law, regulation or precedent decision of 
the General Counsel.  The mere fact that a Court has stated 
that the issue must be considered by the VA does not convey 
jurisdiction to grant where there is no such authority.  
Compare Floyd v. Brown, 9 Vet. App. 88 (1996) and Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The United States Supreme Court was presented with a scenario 
similar to the one before the Board in this case.  The 
Supreme Court noted that the Board of Veterans' Appeals 
expressly disclaimed authority to decide constitutional 
questions.  The Court then noted that "Sly" thus accepts and 
follows the principle that adjudication of the 
constitutionality of congressional enactments has generally 
been thought beyond the jurisdiction of administrative 
agencies.  The Board can fathom no basis to disturb the 
theory accepted by the United States Supreme Court.  The same 
theory is equally applicable to regulations, since we are 
bound by the regulations.  Johnson, Administrator of 
Veterans'  Affairs, et al., v. Robinson, etc, 415 U.S. 361 
(1974).

In regard to the hearing officer program, such has been 
addressed by the General Counsel and it was determined that 
the use of hearing officers in place of three member hearing 
panels in the conduct of hearings is consistent with 
applicable legal requirements.  VAOPGC March 1989.  The Board 
has no jurisdiction to grant the particular relief sought.  
The Board does not decline jurisdiction as there is no 
jurisdiction to decline.  Mintz v. Brown, 6 Vet. App. 277 
(1994).  


FINDINGS OF FACT

1.  Irritable bowel syndrome is manifested by no more than 
moderate symptoms, to include frequent episodes of bowel 
disturbance with abdominal distress. 

2.  The veteran first claimed service connection for a 
gastrointestinal disability at a December 8, 1986 Board 
hearing.  

3.  Irritable bowel syndrome was not diagnosed prior to 
December 8, 1986.  

4.  A gastrointestinal disorder, separate and apart from the 
service-connected psychiatric disability, was not diagnosed 
prior to December 8, 1986.  

5.  The veteran has symptomatic residuals from removal of 
semilunar cartilage in the right knee.  

6.  The evidence does not show that a post-surgical right 
knee scar is tender and painful on objective demonstration. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 4.114, 
7319 (2001).  

2.  The criteria for an effective date prior to December 8, 
1986 for a 30 percent disability evaluation for irritable 
bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5110(b)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 
3.400, 4.7, 4.20, 4.114, 7319 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
right knee medial meniscectomy with traumatic arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 
5258,  5259, 5260, 5261, (2001); VAOPGCPREC 23-97 (July 1, 
1997); VAOGCPREC 9-98 (August 14, 1998).

4.  The criteria for a 10 percent evaluation for a 
superficial scar have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, § 4.119, Diagnostic 
Code 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the August 1992, September 1994, December 1996, March 1997, 
and August 1999 rating decisions of the reasons and bases for 
the determinations.  He was further notified of this 
information in the December 1996, March 1997, and August 1999 
supplemental statements of the case. The Board concludes that 
the discussions in the August 1992, September 1994, December 
1996, March 1997, and August 1999 rating decisions, as well 
as in the supplemental statements of the case, which were all 
sent to the veteran, informed him of the information and 
evidence needed to substantiate the claims.  The Board notes 
that additional evidence was submitted following a July 1998 
Board hearing.  In addition, in the March 1999 Board remand, 
the veteran was invited to provide additional evidence in 
support of his claim.  In February 2000, the veteran was 
provided with a response to his motion for reconsideration.  
Additionally, by letters dated in September 2001 and November 
2001, the veteran was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA.  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims in compliance with 38 C.F.R. § 3.103 
(2001) and VCAA, and did so following a hearing in July 1998.  
There are VA and private examinations and opinions of record, 
to include VA examination reports, dated in February 1992 and 
May 1999, VA outpatient treatment records, dated from July to 
August 1986 and in December 1990, as well as private 
examination reports, dated in March and October 1991.  
38 C.F.R. § 3.326(b).  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

I.  Effective date prior to December 8, 1986

Factual Background

The veteran complained of a gastrointestinal disorder during 
the December 8, 1986 Board hearing.  The Board's March 1987 
Remand referred the issue of entitlement to service 
connection for a gastrointestinal disorder to the RO for 
appropriate action.  The RO subsequently granted service 
connection for irritable bowel syndrome and assigned a 30 
percent evaluation, the maximum rating for that disability 
under the rating schedule, 38 C.F.R. § 4.114, Diagnostic Code 
7319, effective December 8, 1986.  

The effective date of an award shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
However, the effective date of an award of disability 
compensation shall be the day following the date of discharge 
or release if application is received within one year from 
such date of discharge or release.  38 U. S.C.A. § 
5110(b)(1).  

The veteran does not assert that he filed a claim for service 
connection for irritable bowel syndrome prior to December 8, 
1986.  The Board's search of the record does not disclose a 
claim, or other item which could be considered an informal 
claim, prior to that date.  38 C.F.R. §§ 3.155, 3.157 (2001).  
Significantly, there is no diagnosis of irritable bowel 
syndrome prior to December 8, 1986.  There is no diagnosis of 
an organic gastrointestinal disorder prior to December 8, 
1986.  

The service medical records are negative for a 
gastrointestinal complaints, findings or diagnoses.  The 
abdominal wall, viscera and psychiatric diagnoses were 
normal.  

There were gastrointestinal complaints in the medical reports 
following service.  The records show that veteran was in a VA 
facility from October 1946 to March 1947.  On admission, he 
complained of abdominal pain, loss of appetite and weight 
loss.  Initially, x-ray examinations were interpreted as 
showing prolapsed gastric mucosa; however, a consultant 
reviewed the films and was of the opinion that they were 
normal.  Also, there were no clinical manifestations of 
prolapsed gastric mucosa.  It was concluded that the 
abdominal complaints were on a functional basis.  The veteran 
had psychiatric examination and treatment.  The diagnosis was 
psychoneurosis, anxiety state, chronic, severe.  There was no 
diagnosis of a separate gastrointestinal disability.  He was 
released from the VA hospital in March 1947.  

In a November 1947 report, the veteran's private physician, 
W. A., M.D., reported treating the veteran from July 1947 to 
September 1947 for stomach pain, nervous tension, and other 
symptoms.  The diagnosis was psychoneurosis, anxiety type, 
with paranoid features.  There was no gastrointestinal 
diagnosis.  

The September 1947 rating decision granted service connection 
for a psychoneurosis, conversion type; and the veteran was 
informed by letter that month.  

There were abdominal complaints noted on VA examinations in 
February 1948 and March 1949.  The doctors addressed these 
complaints as part of the psychiatric diagnoses. There was no 
separate gastrointestinal diagnosis.  

On the January 1950 VA examination, the neuropsychiatrist 
specifically diagnosed the gastrointestinal symptoms as part 
of the psychiatric disability:  "Anxiety reaction, severe, 
chronic, manifested by gastrointestinal symptoms, various 
painful situations, lack of confidence and self esteem and 
some paranoid trends."  In February 1953, another VA 
neuropsychiatrist diagnosed "anxiety reaction, moderate, 
manifested by nervousness, abdominal pain, nausea, headaches, 
feelings of insecurity, variations in mood, racial and 
religious conflicts."  VA examination reports, dated in 
August 1954, September 1956, and February 1960, as well as 
records of hospitalization from October 1975 to March 1976, 
and VA mental health clinic notes of 1976 and 1977, doctors 
noted the gastrointestinal complaints and rendered 
psychiatric diagnoses.  There was no separate 
gastrointestinal diagnosis.  

In a December 1978 letter, M. H., M.D., expressed the opinion 
that a 1943 diagnosis of dementia precox was mistaken and 
that the correct diagnosis was anxiety neurosis.  There was 
no mention of a separate gastrointestinal disorder.  

An April 1980 VA examination report shows that complaints of 
stomach pain and poor appetite were considered, and that the 
diagnosis was anxiety neurosis with depressive features.  
There was no separate gastrointestinal diagnosis.  

On VA hospitalization in August 1980, the veteran denied 
nausea, vomiting, or diarrhea.  There was no separate 
gastrointestinal diagnosis.  

Complaints on the April 1985 VA examination included 
stomachache.  The assessment was generalized anxiety 
disorder.  There was no separate gastrointestinal diagnosis.  

VA clinical notes dated in September 1986, show that the 
veteran complained of stomach pain.  The abdomen was 
nontender.  Bowel sounds were present.  The stool was guaiac 
negative.  There were no external hemorrhoids.  In October 
1986, an upper gastrointestinal series of x-ray examinations 
disclosed a slightly deformed duodenal bulb.  No active ulcer 
was seen.  A sigmoidoscopy later that month revealed no gross 
mucosal or other aberrations.  The anal mucosa was slightly 
friable and bled with irritation.  A barium enema study, 
later that day, was within normal limits.  The diagnosis was 
no colonic or anorectal disease found.  

On December 8, 1986, the veteran and his wife testified 
before members of the Board.  The transcript is of record.  

A June 1987 clinical record shows that the veteran reported 
having gastrointestinal symptoms since 1946.  Testing was 
scheduled.  A September 1987 clinical record shows that the 
August 1987 barium enema study was within normal limits.  A 
chest x-ray examination disclosed a prominent aortic knot 
with some compression of the trachea.  Medication gave some 
relief for loose stools.  The veteran was told the abdominal 
pain was functional.  

Complaints on the October 1987 VA examination included 
stomachache.  The diagnosis was generalized anxiety disorder.  
There was no separate gastrointestinal diagnosis.  

A February 1989 VA outpatient treatment record reveals a 
diagnosis of irritable bowel syndrome. 

At his March 1996 RO hearing, the veteran provided credible 
testimony as to having gastrointestinal symptoms since 1946.  

Analysis

The veteran asserts that there was clear and unmistakable 
error in various aspects of his case.  A decision containing 
clear and unmistakable error can be corrected and benefits 
paid as though the correct decision had been made, resulting 
in an earlier effective date.  38 C.F.R. §§ 3.105(a), 
3.400(k) (2001).  However, it is not enough to simply allege 
error; rather, the claimant must identify the error sought 
and show how it would have made a difference.   

[M]erely to aver that there was CUE in a case is not 
sufficient to raise the issue.  Stated another way, while the 
magic incantation "clear and unmistakable" need not be 
recited in haec verba, to recite it does not suffice, in and 
of itself, to reasonably 
raise the issue.  It must always be remembered that CUE is a 
very specific and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

Here, there is no error of law or fact prior to December 8, 
1986.  Essentially, the veteran challenges the psychiatric 
diagnosis made during service in 1944 and after service by 
VA.  In an attachment to his VA Form 9, Appeal to the Board 
of Veterans' Appeals, dated in September 1995, the veteran 
stated that it was the Board, in 1988, which made a 
distinction between the functional gastrointestinal condition 
and the nervous condition.  He stated that, "[t]herefore, 
even my ability to claim service connection for GI problems 
was compromised by the erroneous VA medical representations 
of 1946 and beyond.  It is curious that without exception, 
the psychiatric reports of 1946-1960 at least, include 
references to my gastro-intestinal problems."  

It appears from these writings and others, that the veteran 
is claiming clear and unmistakable error in not diagnosing 
and rating a separate gastrointestinal disability.  Questions 
of diagnosis require the training and experience of a 
physician or other specialist with the necessary expertise.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Frye v. United States, 293 
F.2d 1013, 1014 (1923).  The veteran's simple assertion that 
there should have been a separate diagnosis is not 
sufficient.  Further, the weight of evidence demonstrates 
that the veteran's gastrointestinal complaints were 
considered by many physicians, who repeatedly diagnosed those 
complaints as part of the psychiatric disability, not as a 
manifestation of any organic gastrointestinal disorder.  
There is absolutely no evidence, from any competent source, 
that those doctors were in error in making the diagnoses.  
Regardless, such misdiagnosis would not give rise to CUE or 
an earlier effective date.  The adjudicators were presented 
with certain facts.  Those facts were correctly addressed.  
An apparent claim of a misdiagnosis does not give rise to a 
valid claim of CUE.  Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Here, there was no 
misinterpretation of facts by the RO.  

There was no diagnosis of a separate gastrointestinal 
disability prior to December 8, 1986.  There was no diagnosis 
of irritable bowel syndrome prior to December 8, 1986.  

Additionally, there is no evidence of error of law.  The 
regulations in effect throughout the entire period prohibited 
rating the same manifestations under two separate criteria.  
It would have been an error in the application of the rating 
schedule to compensate the gastrointestinal complaints under 
both gastrointestinal and psychiatric rating criteria.  

While the veteran has alleged error in not previously 
assigning a separate rating for the gastrointestinal 
disability, he has not presented error of fact or law.  
Stated differently, there is no basis to establish an 
effective date prior to December 8, 1986, for a disorder that 
was not diagnosed prior to December 8, 1986.  

II.  Evaluation of irritable bowel syndrome

Factual Background

Private hospital records dated in October and December 1990 
reveal that the veteran's gastrointestinal complaints were 
initially considered to be peptic esophagitis and irritable 
bowel syndrome.  Biopsy produced specimens, which were 
Helicobacter gastritis.  The diagnosis was Helicobacter 
Gastritis.  

The veteran's private physician, V. F. S., M.D., in March 
1991, wrote:

[The veteran] has been evaluated by me 
over the past few months.  His long 
history of gastro-intestinal complaints 
over decades without evidence of much 
structural abnormality is indicative of a 
diagnosis of the Irritable Bowel Syndrome.  
As you know this is a functional disorder 
of varying disability, but in this case 
because of his associated anxiety 
disorder, the condition is particularly 
severe.  The symptoms are not imagined but 
are related to abnormal motility of the 
gut stimulated psycho-physiologically.  
When superimposed on this, another gastro-
intestinal condition such as his recent 
Helico-bacter (Campylobacter) stomach 
infection can be especially devastating.  

VA clinical records include a June 1991 notation of 
complaints including heartburn.  The impression was irritable 
bowel syndrome.  

On the February 1992 VA examination, the veteran complained 
of stomach pains, lack of bowel control, rectal bleeding and 
mucous, constipation, diarrhea, bloating, vomiting, 
difficulty swallowing, heart burn and other symptoms.  The 
examiner found the veteran's abdomen was soft, without 
tenderness or organomegaly.  Bowel sounds were normal.  There 
were no hemorrhoids and rectal sphincter tone was good.  The 
guaiac test for blood in the stools was negative.  It was 
noted that a series of upper gastrointestinal x-ray 
examinations were normal except for gastroesophageal reflux.  
The diagnosis was irritable bowel syndrome.  

On VA examination in March 1993, the veteran's abdomen was 
soft with bowel sounds heard.  Rectal examination showed the 
veteran to be in control.  The stool was guaiac negative.  
The diagnoses were irritable bowel syndrome, status post 
Helicobacter infection, and rectal incontinence. 

During the March 1995 VA examination, the veteran complained 
of alternating diarrhea and constipation, and occasional 
sharp periumbilical pain associate with an urge to defecate.  
He said that he would vomit if he did not defecate.  He also 
reported anal seepage of mucous.  The physician expressed the 
opinion that the veteran appeared well nourished and in no 
distress.  The abdomen was soft with normal bowel sounds.  
Rectal examination disclosed scarring from previous 
hemorrhoidal surgery.  There were no rectal masses.  The 
stool was liquid brown and guaiac negative.  There was no 
evidence of stool or mucous on the briefs, but the perianal 
area had stool soiling.  The diagnoses were irritable bowel 
syndrome by history and fecal incontinence probably secondary 
to previous hemorrhoidal surgery.  

At his March 1996 RO hearing, the veteran provided credible 
testimony as to current stomach pain.  He also described his 
rectal symptoms.  

The report of the June 1996 VA examination contains 
complaints of rectal bleeding, soiling, rectal incompetence, 
tenesmus, cramping, and history of regurgitation causing 
dehydration and loss of consciousness.  The veteran reported 
lots of cramping.  He said he had dehydration in the past due 
to recurrent regurgitation, but not at this time.  The doctor 
noted that there was no evidence of malnutrition at that 
time; however, the veteran was under weight.  The examiner 
noted that the abdomen was soft with no liver or spleen felt.  
He had active peristalsis.  There was some rectal leakage.  
There was fecal matter around the rectal canal.  The 
diagnoses included irritable bowel syndrome.  

At his July 1998 hearing, the veteran provided credible 
testimony of bowel incontinence.  

Legal Criteria and Analysis

38 C.F.R. § 4.114, Diagnostic Code 7319, sets forth the 
criteria for evaluating an irritable colon syndrome. 
Specifically, a noncompensable evaluation is assigned for a 
mild disability evidenced by disturbances of the bowel 
function with occasional episodes of abdominal distress; a 10 
percent evaluation is assigned for a moderate disability 
evidenced by frequent episodes of bowel disturbances with 
abdominal distress; and, a 30 percent evaluation is assigned 
for a severe disability evidenced by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

The 30 percent rating claimed by the veteran was granted by a 
September 1994 rating decision.  The veteran did not disagree 
with the 30 percent rating; however, the matter was already 
in appellate status.  It came before the Board without any 
assertion as to entitlement to a higher rating under any 
other code.  The veteran's remarks in various correspondence 
and at his hearings were geared to the rectal disability and 
effective dates.  At his July 1998 Board hearing, the 
presentation and testimony dealt with the rectal disability 
and effective dates.  The veteran's representative 
acknowledged that the veteran "was in agreement with the 30 
percent evaluation."  Transcript at 6-7 (July 1998).  
Consequently, the Board doubts that there is an actual 
disagreement on the amount of the current rating.  
Nevertheless, the veteran did not specifically withdraw the 
claim so the Board will review the rating.  

Since the veteran has not specifically withdrawn the claim, 
and the RO has assigned a rating for irritable bowel syndrome 
separate from the psychiatric disorder, the Board will review 
the evidence on the merits to see if the disability 
approximates or is analogous to any applicable criteria for a 
higher rating.  

In this instance, the veteran is currently receiving a 30 
percent evaluation for irritable colon syndrome, under 
diagnostic code 7319, which is the maximum rating assignable 
under Diagnostic Code 7319.  The Board has considered the 
possibility of rating the disability manifestations under the 
other criteria for the digestive system.  38 C.F.R. § 4.114 
(2001).  

The records show, and Dr. V. F. S. has specifically stated 
that there is no evidence of structural abnormality.  
Consequently, the rating criteria for ulcer (Codes 7304, 
7305, 7306), the residuals of stomach surgery (Code 7308), 
stenosis of the stomach (Code 7309), residuals of stomach 
injuries (Code 7310), liver disorders (Codes 7311, 7312, 
7313) and gall bladder disorders (Codes 7314, 7315, 7316, 
7317, 7318) are not analogous as to functions affected, 
anatomical localization or symptomatology.  These rating 
criteria do not provide a basis for a higher rating.  
38 C.F.R. § 4.20 (2001).  Cf.  Allday as to the different 
nature of ulcer disorders.  

Dr. V. F. S. reported that the gastritis was due to a 
separate infection and that the infection made the symptoms 
of the irritable bowel syndrome worse.  There is no opinion 
or other evidence that the infection was chronic or that the 
irritable bowel syndrome made a chronic gastritis worse.  Cf. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Dr. V. F. S. 
stated that there was no evidence of structural abnormality.  
There is no evidence of the hemorrhages or ulcers required 
for a higher rating under the criteria for gastritis (Code 
7307).  Therefore, the criteria for gastritis do not provide 
a basis for a higher rating.  

The criteria under 38 C.F.R. Part 4, Codes 7321, 7324, 7325, 
7326 (2001) do not provide for a rating in excess of the 
current 30 percent.  

The veteran does not have bacillary dysentery or ulcerative 
colitis or other disease or injury, therefore, rating by 
analogy to anything else would be legally incorrect.  38 
C.F.R. § 4.20 (2001).  

The Board's review of the criteria under 38 C.F.R. § 4.114 
(2001), does not disclose any rating code under which the 
service-connected irritable bowel symptoms would approximate 
or be analogous to criteria for a higher rating.  38 C.F.R. 
§§ 4.7, 4.20 (2001).  Therefore, the claim lacks legal merit.  

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that irritable syndrome has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id. The record discloses that the veteran has not 
been hospitalized since 1990, approximately four years prior 
to the claim on appeal.  Such does not render the use of the 
regular standards impractical.  

III.  Evaluation of right knee disability

Factual Background

By letter dated in October 1991, the veteran's private 
physician, C. W., M.D., noted the veteran's history of a 
right knee injury during service, resulting in removal of the 
medial meniscus.  Dr. C. W. noted that about 2 years after 
surgery, the veteran complained to Dr. J. F. of swelling and 
pain in the knee which was aggravated by prolonged standing 
and/or walking.  The letter notes that Dr. J. F. opined that 
he had developed a chronic problems as a result of the 
missing right medial meniscus and that he was permanently 
disabled with respect to engaging activities which required 
prolonged weight-bearing on his lower extremities.  Dr. C. W. 
indicated that since that time, there had been no significant 
improvement in his symptoms.  The letter notes that the 
veteran reported slow progression.  The veteran reported that 
his symptoms included pain after prolonged standing and/or 
walking, intermittent swelling, and repeated episodes of 
giving way.  He also noted bowing of the right leg and felt 
that he was shorter on the right side.  

On examination, he was noted to have a moderate varus 
deformity of the right knee.  There was tenderness along the 
medial joint line.  Osteophytes were palpable along the 
medial joint line.  There was no ligamentous laxity.  Some 
atrophy of the vastus medialis was noted when compared to the 
left side.  X-ray examination of the right knee showed 
sclerosis of the medial tibial plateau, as well as narrowing 
of the medial compartment.  

The impression was that the veteran had osteoarthritis of the 
right knee, secondary to the medial meniscectomy.  Dr. C. W. 
stated that the condition had obviously been progressive over 
the years.  He expected the disorder to slowly worsen with 
time and stated that the veteran may ultimately require a 
total joint replacement.  

In an October 1991 addendum, Dr. C. W. stated that the medial 
meniscectomy in 1944 corrected the acute problem but 
initiated the chronic problem of osteoarthritis.  

VA outpatient treatment records, dated from July to August 
1996 note the veteran's history of cartilage removal in the 
right knee.  A July 1996 record of treatment notes he had 
degenerative joint disease in the right knee.  

By letter dated in August 1998, the veteran's private 
physician, D. B., M.D. noted the veteran's history of 
bilateral knee pain, worse on the right.  The veteran 
reported bowing of the legs, bilaterally.  

Physical examination revealed that he was tender at the 
bilateral knees and the medial joint line, but was less 
tender, laterally.  His cruciates and collaterals were 
grossly stable.  He had range of motion with flexion at least 
to 120 degrees.  He lacked 5 degrees from full extension, 
bilaterally.  He had approximately 4 degrees of varus, 
bilaterally.  X-ray examination revealed bilateral knee 
arthritis, moderately severe on the right.  The impression 
was knee arthritis, bilaterally. 

At his personal hearing before the undersigned member of the 
Board in July 1998, the veteran asserted that he was entitled 
to separate evaluations for his right knee disorder.  
Transcript at 6 (July 1998).  His representative asserted 
that the RO erred in 1956 by failing to address the issue of 
right knee arthritis, and instead only evaluated his right 
knee under 38 C.F.R. § 7805 pertaining to scars.  Id. at 11.  
He indicated that he had pain and instability in the right 
knee, as well as swelling.  Id. at 12.   The veteran 
testified that and that he used a cane most of the time and 
wore a metal brace.  Id.  The veteran's representative stated 
that the veteran's knee was at approximately a 90-degree 
angle in relation to the floor.  The veteran testified that 
his leg was straight down when he stood, but that it was 
shorter than the left leg, as result of surgery.  Id. at 13.  
He indicated that if he walked too fast, he lost control and 
had fallen in the past.  Id.  He stated that he had fatigue 
with walking more than about two blocks and had trouble 
getting in and out of an automobile, but noted that he was 
able to operate an automobile using his right leg.  Id at 12-
13.  He estimated that he was able to move his leg behind him 
from about 10 to 15 degrees, but that there would be popping, 
grating, and pain in so doing.  Id at 14.  He stated that the 
surgical scar on right knee was tender and painful but that 
it did not bleed or ooze.  Id at 15.  

On VA examination in May 1999, the veteran complained of knee 
pain, bilaterally, with occasional stiffness.  He denied any 
swelling.  He stated that he had fatigability and lack of 
endurance.  No specific therapy was noted.  He indicated that 
his knees would occasionally flare up.  The report of 
examination notes that he was very vague as to the severity 
of the flare-ups or any precipitating factors other than 
walking or being on his knees too much.  Use of a cane, and 
brace on his right were noted.  

The report of examination notes that range of motion testing 
was with consideration of pain, fatigability and weakness.  
Right leg extension was 0 degrees and flexion was 110 degrees 
with slight discomfort.  There was no crepitus or slippage 
noted.  A 5-cm by 3-cm, L-shaped scar on the anterior and 
medial knee was noted.  The diagnosis was status post 
bilateral knee injuries and knee surgeries.  X-ray 
examinations in 1995 were noted to show bilateral 
degenerative joint disease.  The examiner stated that he was 
unable to determine the degree of disability prior to 
exacerbation or aggravation

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and a uniform rating 
is appropriate in this case. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).



The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2001). 

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation if slight, 20 percent if 
moderate and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint warrants a 20 percent disability rating.

Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage provides a maximum disability rating of 10 percent.

The Rating Schedule provides a zero percent evaluation for 
extension of the leg limited to 5 degrees.  A compensable 
rating is assigned for limitation of extension of the leg 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  

A zero percent rating is warranted for limitation of flexion 
of the leg when flexion is limited to 60 degrees and 
compensable ratings when flexion is limited to 45 degrees (10 
percent), 30 degrees (20 percent), or 15 degrees (30 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).

Analysis

The RO, by rating decision dated in August 1992, assigned a 
10 percent evaluation to the veteran's right knee disability 
under diagnostic codes 5259-5010.  By rating decision dated 
in December 1996, the RO continued the 10 percent evaluation 
under 5259-5257.  He claims that his right knee disorder 
warrants a higher evaluation, as he has pain on motion and 
functional loss.  

The veteran has stated that he has instability in the right 
knee.  However, the more reliable evidence does not show that 
there is instability in the right knee.  While he is 
competent to state that he has instability, wears a brace, 
and uses a cane, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required.  The medical evidence does 
not show that the veteran has subluxation or lateral 
instability of the right knee.  In October 1991, no 
ligamentous laxity was noted.  In August 1998, his cruciates 
and collaterals were grossly stable.  On VA examination in 
May 1999, there was no crepitus or slippage noted.  Weighed 
against the medical evidence is the veteran's statement that 
he has right knee instability.  The Board finds the medical 
evidence to be more credible than the veteran's statements 
made for purposes of monetary benefits.  Thus, the Board 
finds that the veteran's right knee disability does not 
warrant an evaluation under diagnostic code 5257.  

The veteran underwent a medial meniscectomy in 1944.  The 
Board finds that the veteran's right knee disability is most 
appropriately evaluated under diagnostic code 5259 for 
removal of the semilunar cartilage with symptomatic residuals 
and warrants the assigned 10 percent evaluation.  This is the 
maximum evaluation under diagnostic code 5259.  

At his hearing before the undersigned member of the Board, 
the veteran stated that he was only able to keep his leg in a 
straight, down position and only able to flex 10 to 15 
degrees.  However, at the hearing, his representative 
identified that the veteran was in a seated position in a 
chair, with the right leg at approximately a 90 degree-angle.  
The Board finds the representatives observations to be more 
credible than the veteran's statements as to what he could 
not do, while doing the very thing he claimed he could not 
do.  In addition, there is not one report of record that 
shows 
flexion limited to 10 to 15 degrees as claimed by the 
veteran.  Rather, the evidence shows only slightly limited 
motion in the right leg.  Specifically, in August 1998 
flexion was to at least 120 degrees and he lacked only 5 
degrees from full extension.  In May 1999, there was full 
extension and he flexed to 110 degrees.  Clearly, the 
examiners' observations are far more probative than the 
veteran's statements made for the purposes of monetary 
benefits.  Similarly, the veteran's statements to the effect 
that popping, grating, and pain occurred when flexing the 
right leg beyond 10 to 15 degrees are also not credible.  
Likewise, his complaint that the 5-cm by 3-cm surgical scar 
at the site of the medial meniscectomy is tender and painful 
not credible.  There is no evidence that the scar is tender 
and painful on objective demonstration.  Consequently, an 
evaluation for a scar is not warranted.  Similarly, there is 
no competent evidence that he has had right leg shortening as 
a result of the medial meniscectomy.  

In evaluating the veteran's right knee meniscectomy with 
traumatic arthritis, the Board has considered loss of motion.  
See VAOGCPREC 9-98 (Aug. 14, 1998) (holding that diagnostic 
code 5259 requires consideration of sections 4.40 and 4.45 
because removal of the semilunar cartilage may result in 
complications producing loss of motion.  Rating the same 
manifestations under another diagnostic code is duplicative 
and constitutes pyramiding.  See 38 C.F.R. § 4.14 (2001); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In summary, the Board finds that the weight of the evidence 
supports a rating of 10 percent, but no more, under 
diagnostic code 5259, for removal of a right knee medial 
meniscectomy with traumatic arthritis.  In reaching this 
determination, the Board has specifically considered DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001).  As described above, the veteran's overall 
functional impairment due to any factor, including pain, 
weakness, limitation of motion, and fatigability, is minimal.  
The veteran's testimony regarding limitation of motion, 
instability and functional impairment has been weighed.  His 
testimony is unsupported, not reliable, and contradicted by 
the more probative medical evidence.  At best, there is minor 
functional impairment consistent with the minimum compensable 
evaluation assignable.  38 C.F.R. § 4.59; see 4.40, 4.45.  

In addition, the competent evidence does not show that the 
right knee disability warrants an evaluation under diagnostic 
code 5258.  As noted, the veteran is competent to state that 
his knee swells.  Weighed against his statements however, is 
the medical evidence, as well as his own subsequent 
statements.  None of the examiners have noted swelling and in 
May 1999, the veteran denied swelling.  Thus, the Board finds 
that his right knee disability does not warrant an evaluation 
under diagnostic code 5258.  

In addition, the VA examination reports do not indicate that 
the veteran has ankylosis, or malunion of the tibia and 
fibula.  As such, the provisions of diagnostic codes 5256 and 
5262 are not applicable and, accordingly, an increased rating 
for the veteran's right knee disability may not be assigned 
pursuant to these provisions.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that residuals of a right medial meniscectomy 
with traumatic arthritis caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Similarly, there is 
no evidence of frequent hospitalizations for right knee 
meniscectomy with traumatic residuals. 











ORDER

A rating in excess of 10 percent for right knee medial 
meniscectomy with traumatic arthritis is denied.  

An evaluation in excess of 30 percent for irritable bowel 
syndrome is denied. 

An effective date prior to December 8, 1986 for a 30 percent 
evaluation for irritable bowel syndrome is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


